Citation Nr: 1409459	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for severe major depressive disorder (MDD) with psychotic features.

2.  Entitlement to an effective date prior to June 3, 2008, for the award of entitlement to service connection for severe MDD with psychotic features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with his appeal the Veteran testified at a Board hearing at the VA Central Office in Washington, DC, before the undersigned Acting Veterans Law Judge in August 2012.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for alcohol and drug abuse disorders, to include as secondary to service-connected severe MDD with psychotic features, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the record reveals that further development is warranted.

As an initial matter, the Veteran reported receiving Social Security Administration (SSA) disability benefits as of April 2011 that were based, at least in part, on his service-connected psychiatric disability.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the SSA records are not currently of record and in light of the complexities of the issues before the Board, the AMC must obtain the Veteran's SSA records, as they are potentially relevant to the matters on appeal.

The Veteran last had a VA examination to determine the current degree of severity of his service-connected severe MDD with psychotic features in June 2010.  During his August 2012 hearing, the Veteran testified that his service-connected psychiatric symptomatology required treatment with medications and included intense anger, nightmares, insomnia, anxiety, disorientation, auditory hallucinations, and homicidal as well as suicidal ideation.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the Veteran's assertions that his service-connected MDD symptomatology has increased in severity, an additional VA examination is necessary in order to determine the current level of severity of his service-connected severe MDD with psychotic features.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to an initial evaluation in excess of 50 percent for severe MDD with psychotic features and entitlement to an effective date prior to June 3, 2008, for the award of entitlement to service connection for severe MDD with psychotic features.  Based on his response, the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the AMC must contact SSA for the purpose of obtaining all documentation associated with the Veteran's claim/award for SSA disability benefits. 

If, after making reasonable efforts to obtain this information the AMC is unable to secure any of the identified records, the AMC must notify the Veteran and his representative and (a) identify the information the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain that information; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Then, the AMC should arrange for the Veteran to be afforded a VA examination with an appropriate VA examiner (other than the examiner who performed the June 2010 VA mental disorders examination) in order to ascertain the current severity of the service-connected severe MDD with psychotic features.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The AMC should ensure that the examiner provides all information required for rating purposes.  A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

